Citation Nr: 1028917	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1956.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied entitlement to a 
compensable rating for pulmonary tuberculosis.

In March 2007, the Board remanded this matter to schedule the 
Veteran for a hearing before a Veterans Law Judge at the RO.

The Veteran testified before the undersigned at a July 2007 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In October 2007, the Board remanded this matter for further 
development.

In August 2008, the Board denied the Veteran's claim for an 
increased (compensable) rating for pulmonary tuberculosis.  The 
Veteran appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).

In April 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in an April 2009 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

In November 2009, the Board remanded this matter for further 
development.

In November 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Joint Motion was premised on a finding that a previous VA 
examination was inadequate because the examiner noted that the 
Veteran had dyspnea, but did not opine as to whether this symptom 
was related to the service connected tuberculosis.  The examiner 
also noted a moderate restrictive defect with a possible 
obstructive defect.  The only diagnosis was pulmonary 
tuberculosis without evidence of current activity.

In its November 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to evaluate the current severity of his service-
connected pulmonary disability.  The examiner was instructed to 
note all current pulmonary symptoms and to indicate whether any 
such symptoms represented continued disability from the Veteran's 
pulmonary tuberculosis and whether they caused impairment of 
health.  The examiner was also instructed to indicate whether any 
pulmonary symptoms were attributable to a pulmonary disability 
and, if so, to provide an opinion and accompanying rationale as 
to whether any such disability was at least as likely as not 
related to the Veteran's pulmonary tuberculosis.  

The Veteran was afforded a VA examination in March 2010.  The 
examination report reveals that he reported dyspnea on mild 
exertion.  He was diagnosed as having a remote history of 
tuberculosis with no active disease.  The physician who conducted 
the examination did not discuss the Veteran's reported dyspnea on 
exertion and whether it represented continued disability from the 
Veteran's pulmonary tuberculosis or represented a separate 
pulmonary disability.  The examiner incorrectly wrote that no 
medical opinion had been requested.

VA regulations provide that where a "diagnosis is not supported 
by the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (1) 
(2009).  Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected pulmonary 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should note all pulmonary 
symptoms reported by the Veteran and 
clinically observed to include, but not 
limited to, dyspnea on exertion and other 
impairments of health.

The examiner should indicate whether any 
such pulmonary symptoms represent continued 
disability from the Veteran's pulmonary 
tuberculosis.

The examiner should also indicate whether 
any pulmonary symptoms are attributable to 
a pulmonary disability other than pulmonary 
tuberculosis to include, but not limited 
to, emphysema.  

If so, the examiner should describe the 
nature and severity of any such disability 
and opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such pulmonary disability is 
related to the Veteran's pulmonary 
tuberculosis.

The examiner should consider the findings 
of restrictive and possible obstructive 
defects during the July 2005 VA 
examination; and the findings of dyspnea on 
the July 2005 and March 2010 VA 
examinations.

If the examiner does not find the 
disabilities noted on the July 2005 and 
March 2010 examinations, the examiner 
should nonetheless provide an opinion as to 
whether those disabilities represented a 
pulmonary disease and provide an opinion as 
to whether those disabilities were related 
to the service connected tuberculosis or a 
respiratory disease that was secondary or 
otherwise related to tuberculosis.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

